USCA11 Case: 21-13606      Date Filed: 07/07/2022   Page: 1 of 8




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13606
                   Non-Argument Calendar
                   ____________________

JULIE WINES,
                                              Plaintiff-Appellant,
versus
ACTING COMMISSIONER OF SOCIAL SECURITY,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:19-cv-25252-MGC
                   ____________________
USCA11 Case: 21-13606         Date Filed: 07/07/2022      Page: 2 of 8




2                       Opinion of the Court                  21-13606


Before ROSENBAUM, GRANT, and LAGOA, Circuit Judges.
PER CURIAM:
        Julie Wines appeals the district court’s affirmance of the So-
cial Security Administration’s (“SSA”) denial of her claim for disa-
bility insurance benefits (“DIB”), pursuant to 42 U.S.C. § 405(g).
Wines argues that the Social Security Commissioner (the “Com-
missioner”) did not satisfy its burden in step five of the sequential
analysis of establishing that there are other jobs that exist in signif-
icant numbers in the national economy that she could perform.
Second, she argues that the administrative law judge’s (“ALJ”) re-
sidual functional capacity (“RFC”) finding was not supported by
the substantial evidence of record. Finally, Wines argues that the
ALJ did not properly assess her symptoms and limitations. For the
reasons set forth below, we affirm.
                                   I.
       “In Social Security appeals, we review de novo the legal prin-
ciples upon which the Commissioner’s decision is based,” but “we
review the resulting decision only to determine whether it is sup-
ported by substantial evidence.”. Moore v. Barnhart, 405 F.3d
1208, 1211 (11th Cir. 2005). Under the substantial evidence stand-
ard, a court “looks to an existing administrative record and asks
whether it contains ‘sufficien[t] evidence’ to support the agency’s
factual determinations.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154
(2019) (alteration in original) (quoting Consolidated Edison Co. v.
USCA11 Case: 21-13606         Date Filed: 07/07/2022     Page: 3 of 8




21-13606                Opinion of the Court                         3

NLRB, 305 U.S. 197, 229 (1938)). Substantial evidence is “more
than a mere scintilla” and is such relevant evidence as a reasonable
person would accept as adequate to support a conclusion. Id.
(quoting Consolidated Edison, 305 U.S. at 229. However, “the ALJ
has a basic obligation to develop a full and fair record.” Graham v.
Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997). If in light of the record
as a whole, substantial evidence supports the Commissioner’s de-
cision, we will not disturb it. Lewis v. Callahan, 125 F.3d 1436, 1439
(11th Cir. 1997). Under this standard of review, we will not decide
the facts anew, make credibility determinations, or reweigh the ev-
idence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th
Cir. 2011).
       To make a disability determination, an ALJ must engage in
a five-step sequential analysis. See 20 C.F.R. § 404.1520(a)(4). In
step four, the ALJ must assess the claimant’s RFC and her ability to
return to her past relevant work. Id. § 404.1520(a)(4)(iv); Phillips v.
Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004). The regulations de-
fine RFC as that which the individual is still able to do despite the
limitations caused by her impairments. Phillips, 357 F.3d at 1238
(citing 20 C.F.R. § 404.1545(a)).
      A claimant bears the burden at the first four steps, but the
burden shifts to the Commissioner at step five, where she must
prove that other jobs exist in the national economy that the claim-
ant can perform, considering her RFC, age, education, and work
experience. Goode v. Comm’r of Soc. Sec., 966 F.3d 1277, 1278
(11th Cir. 2020). “If the Commissioner makes this showing, ‘the
USCA11 Case: 21-13606         Date Filed: 07/07/2022    Page: 4 of 8




4                      Opinion of the Court                 21-13606

burden shifts back to the claimant to prove she is unable to perform
the jobs suggested.’” Id. at 1279 (quoting Hale v. Bowen, 831 F.2d
1007, 1011 (11th Cir. 1987)).
        At step five, the ALJ may determine whether a significant
number of jobs exist in the national economy that the claimant can
perform by either applying the medical-vocational guidelines or by
obtaining the testimony of a vocational expert. Winschel, 631 F.3d
at 1180. For a vocational expert’s testimony to constitute substan-
tial evidence, the ALJ must pose a hypothetical question that com-
prises all of the claimant’s impairments. Id. However, a hypothet-
ical question may explicitly or implicitly account for the limitation.
See id. at 1181.
       Here, substantial evidence supports the ALJ’s finding that,
based on Wines’s RFC, age, education, and work experience, jobs
existed in the national economy in significant numbers that she
could perform. Accordingly, we conclude that Commissioner met
her burden in step five of the required analysis.
                                 II.
       Eligibility for DIB requires that the claimant be disabled.
42 U.S.C. § 423(a)(1)(E). The individual seeking social security dis-
ability benefits bears the burden of proving that she is disabled.
Moore, 405 F.3d at 1211. A claimant is disabled if she cannot en-
gage in a substantial gainful activity because of a medically deter-
minable impairment that can be expected to result in death, or that
USCA11 Case: 21-13606         Date Filed: 07/07/2022     Page: 5 of 8




21-13606                Opinion of the Court                         5

has lasted or can be expected to last for a continuous period of at
least 12 months. 42 U.S.C. § 423(d)(1)(A).
       The ALJ considers medical opinions from acceptable medi-
cal sources, which include licensed physicians and licensed psy-
chologists. 20 C.F.R. § 404.1502(a). The ALJ must state with par-
ticularity the weight given to different medical opinions and the
reasons, therefore. Winschel, 631 F.3d at 1179. Thus, we will not
affirm merely because some rationale supports the ALJ’s conclu-
sion if he fails to state with at least some measure of clarity the
grounds for his decision. Id.
        The Commissioner, not a claimant’s physician, is responsi-
ble for determining whether the claimant is statutorily disabled.
20 C.F.R. § 404.1527(d). A medical source’s opinion that a claimant
is disabled is not dispositive of a disability claim because the deter-
mination is reserved to an ALJ acting on behalf of the Commis-
sioner. Id.; Walker v. Comm’r of Soc. Sec., 987 F.3d 1333,
1339 (11th Cir. 2021). Although a claimant may provide a state-
ment containing a physician’s opinion of her remaining capabili-
ties, the ALJ evaluates such a statement in light of the other evi-
dence presented. See 20 C.F.R §§ 404.1527(d), 404.1545(a)(3).
       State agency medical or psychological consultants are con-
sidered experts in social security disability evaluation, and the ALJ
must consider and assign weight to their opinions in the same man-
ner as other medical sources. See 20 C.F.R. § 404.1527(c), (e).
However, these one-time examiners are not considered “treating
physicians,” and thus, their opinions are not entitled to deference.
USCA11 Case: 21-13606        Date Filed: 07/07/2022    Page: 6 of 8




6                      Opinion of the Court               21-13606

McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987). The weight
to be given to a non-examining physician’s opinion depends on,
among other things, the extent to which it is consistent with other
evidence. See 20 C.F.R. § 404.1527(c)(4). When reviewing the re-
port of a consultative examiner, the ALJ considers whether the re-
port provides evidence that serves as an adequate basis for deci-
sion-making, is internally consistent, and is consistent with other
information available. Id. § 404.919p(a)(1)–(3).
        Here, we conclude that substantial evidence supports the
ALJ’s determination that Wines was not disabled from December
21, 2015. The consultative examiner’s report was consistent with
Wines’s medical records that showed she exhibited symptoms of
depression and anxiety, but fair concentration and grossly intact
memory, such that she possessed an RFC to perform jobs that ex-
isted in the national economy in significant numbers.
                                III.
       To establish a disability based on the testimony of pain and
other symptoms, the claimant must show: “(1) evidence of an un-
derlying medical condition; and (2) either (a) objective medical ev-
idence confirming the severity of the alleged symptoms; or (b) that
the objectively determined medical condition can reasonably be ex-
pected to give rise to the claimed [symptoms].” Wilson v. Barn-
hart, 284 F.3d 1219, 1225 (11th Cir. 2002); see 20 C.F.R.
§ 404.1529(a). The ALJ must consider whether inconsistencies ex-
ist within the evidence or between the claimant’s statements and
the evidence including the claimant’s history, medical signs, and
USCA11 Case: 21-13606         Date Filed: 07/07/2022    Page: 7 of 8




21-13606               Opinion of the Court                         7

statements by medical sources or other sources about how her
symptoms affect her. 20 C.F.R. § 404.1529(c)(4). The ALJ may use
symptoms to diminish the claimant’s capacity for basic work activ-
ities to the extent that their alleged functional limitations and re-
strictions due to symptoms can reasonably be accepted as con-
sistent with the objective medical evidence and other evidence. Id.
        The ALJ considers medical opinions from acceptable medi-
cal sources, which include licensed physicians and licensed psy-
chologists. Id. § 404.1502(a). Medical opinions are statements from
acceptable medical sources that reflect judgments about the nature
and severity of the claimant’s impairments, including symptoms,
diagnoses and prognoses, and the claimant’s physical or mental re-
strictions. Id. § 404.1527(a)(1). When weighing medical opinion
evidence, the ALJ considers many factors, including the examining
relationship, the treatment relationship, whether an opinion is
well-supported, and whether an opinion is consistent with the rec-
ord. Id. § 404.1527(c); Schink v. Comm’r of Soc. Sec., 935 F.3d
1245, 1260 (11th Cir. 2019).
       The ALJ must provide explicit, adequate reasons for discred-
iting subjective testimony. Wilson, 284 F.3d at 1225. The ALJ’s
failure to articulate the reasons for discrediting subjective testi-
mony requires, as a matter of law, that the testimony be accepted
as true. Id. However, we will not disturb a clearly stated credibility
determination that substantial evidence supports. Mitchell v.
Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014).
USCA11 Case: 21-13606        Date Filed: 07/07/2022     Page: 8 of 8




8                      Opinion of the Court                21-13606

       Here, we find that the ALJ articulated explicit, adequate rea-
sons for discrediting Wines’s subjective testimony, as he provided
an overview of her representations of her symptoms in her testi-
mony before determining her representations of the intensity, per-
sistence, and limiting effects of her symptoms were “not entirely
consistent” with the record.
                                  ****
       Accordingly, we affirm the SSA’s denial of Wines’s claim for
DIB.
       AFFIRMED.